Office Action
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .

35 USC §112
The claim is rejected under 35 U.S.C. §112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because, due to the following, the precise appearance of the claimed design cannot be fully understood without resorting to conjecture, and multiple varying interpretations of the claimed design are therefore possible. Since the scope of the claim includes design features having an uncertain appearance, the metes and bounds of the claim are vague and not yet defined. Specifically:

The meaning of the surface shading is unclear. Some surfaces have stippled shading, some surfaces have line shading, some surfaces have both stippling and line shading, some surface have no shading, some surfaces are partially shaded and partially unshaded, and some surfaces are shaded in one view and not in another. The contrast between stippling and line shading is generally understood to indicate a contrast in appearance or materials (MPEP 1503.02, subsection III). However, because some surfaces are unshaded or only partially shaded, some surfaces have a combination of line shading and stippling, and some surfaces are shaded in one view and not in another, it is unclear what applicant’s intended meaning is. 	

Line (a) is disclosed in Figures 1.2, 1.6, and 1.8 but has been omitted in Figures 1.4, 1.7, 1.9, 1.11, and 1.12. See illustration on page 3 of this Office action.	 

Line (b)	is disclosed in Figure 1.6, but has been omitted in Figures 1.2 and 1.8. See illustration on page 4 of this Office action.

The double horizontal line (c) along the front of the case in Figures 1.4 and 1.5 and the double vertical line (d) along the front of the case in Figures 1.7 and 1.9 do not appear to accurately 
[AltContent: textbox (1.2)][AltContent: textbox (1.7)]
[AltContent: textbox (1.6)]

    PNG
    media_image7.png
    275
    1086
    media_image7.png
    Greyscale
[AltContent: textbox (1.4)]
    PNG
    media_image8.png
    766
    111
    media_image8.png
    Greyscale
[AltContent: textbox (1.7)]
    PNG
    media_image9.png
    647
    352
    media_image9.png
    Greyscale
[AltContent: textbox (1.3)][AltContent: arrow][AltContent: arrow][AltContent: textbox ((c))][AltContent: textbox ((d))][AltContent: textbox (no (c) or (d))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox ((e))][AltContent: textbox (1.5)]
[AltContent: arrow][AltContent: textbox ((f))][AltContent: arrow][AltContent: textbox ((f))][AltContent: arrow][AltContent: textbox ((g))] 

    PNG
    media_image25.png
    491
    429
    media_image25.png
    Greyscale
[AltContent: textbox (1.11)]
    PNG
    media_image26.png
    727
    386
    media_image26.png
    Greyscale
[AltContent: textbox (1.10)][AltContent: arrow][AltContent: arrow][AltContent: textbox ((h))][AltContent: arrow][AltContent: textbox (no (h))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox ((i))][AltContent: arrow][AltContent: textbox (no (i))][AltContent: arrow][AltContent: textbox ((i))] 
correspond to the front of the case shown in Figures 1.1, 1.3, and 1.8. See illustration on page 5 of this Office action. 

The double line (e) around the periphery of the front of the case in Figures 1.1 and 1.8 is instead shown as a single line in Figures 1.4, 1.7, 1.9, 1.11, and 1.12 and has been omitted in Figure 1.5. See illustration on page 6 of this Office action.
 
The disclosure of the region surrounding the camera opening is inconsistent between the views. See illustration on page 7 of this Office action. Figure 1.2 discloses two beveled surfaces surrounding the camera opening, i.e., surfaces (f) and (g). However, Figure 1.6 discloses beveled surface (f), but not beveled surface (g). Figure 1.8 is Escheresque and does not accurately correspond to either of Figures 1.2 or 1.6. 

The interior of the hinge region is disclosed inconsistently between the views. See illustration on page 8 of this Office action. Figure 1.10 discloses a vertical line (h) on the interior of the hinge region, whereas in Figures 1.11 and 1.12 this vertical line (h) is not shown.

The card slots on the interior of the case are disclosed inconsistently between the views. See illustration on page 9 of this Office action. In Figure 1.10, the card slots are each formed by two horizontal curved lines that are joined at the ends, whereas in Figure 1.12 the card slots are instead each formed by three horizontal curved lines that are joined at the ends. In Figure 1.11, the showing of the card slots has been omitted. 

Applicant should exercise caution to avoid introduction of new matter prohibited by 35 USC 132 and 37 CFR 1.121. Any amendments to the drawing or specification must meet the description requirement of 35 USC 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Corrected drawings submitted in response to this Office action must comply with 37 CFR 1.121(d). The figure or figure number of an amended drawing should not be labeled as “amended.” Replacement sheets should be labeled “Replacement Sheet” in the page header as per 37 CFR 1.84(c) so as not to obstruct any portion of the drawing figures. If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed, both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 

To facilitate making the various views consistent with one another if replacement drawings are filed, each feature illustrated in the drawing disclosure should be scrutinized to ensure that it is consistent in every drawing view in which it is shown. No aspect of the design should be drawn carelessly or in a sketchy manner. All aspects of the design should be deliberately drawn to clarify the invention and inform the viewer. 

Conclusion
The claim stands rejected under 35 U.S.C. §112 (a) and (b).

References not applied are cited as cumulative art.  

Contact
Applicant should direct any inquiry concerning this communication or earlier communications from the examiner to Carla Wright whose telephone number is 571.272.2065. Examiner Wright is normally available Monday, Tuesday, Thursday, and Friday between 10 am and 7 pm ET. If Examiner Wright cannot be reached, her supervisor Susan Krakower may be reached at 571.272.4496. The central fax number for this group is 571.273.8300.  

Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions regarding access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866.217.9197. 

/CARLA J WRIGHT/Primary Examiner, Art Unit 2917